EXHIBIT 12.1 Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Year Ended December 31, Earnings: Net income (loss) attributed to Pacific Ethanol, Inc. $ $ $ ) $ ) $ ) Add: Fixed Charges Amortization of capitalized interest 21 Equity earnings in unconsolidated subsidiaries — Less: Captialized Interest — — — ) ) Preferred Dividends ) Total Earnings $ $ $ ) $ ) $ Fixed charges: Interest Expense, net $ Capitalized interest — — — Amortization of deferred financing fees Estimate of interest component in rent expense Preferred dividends Total Fixed Charges $ Ratio of Earnings to Fixed Charges 1.12x 7.46x — — 0.3x Excess (Deficiency) of Earnings Available to Cover Fixed Charges $ $ $ ) $ ) $ )
